Case 8:20-cv-02998-CEH-CPT Document 24 Filed 07/27/21 Page 1 of 6 PageID 258




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

DEAN MARIANI,

       Plaintiff,

v.                                                 Case No: 8:20-cv-2998-CEH-CPT

CHRISTOPHER NOCCO, JEFFREY
HARRINGTON, MICHAEL
FARRANTELLI, STACY JENKINS
and ED BECKMAN,

       Defendants.
___________________________________/

                                     ORDER

       This matter comes before the Court upon Defendants’ Rule 1.04(b) Motion to

Transfer Action [Doc. 11] and Plaintiff’s Response in Opposition to Defendants’

Motion to Transfer and Alternate Motion to Transfer and Memorandum of Law in

Support Thereof [Doc. 15]. In their motion, Defendants request that the Court transfer

this case to the Honorable Kathryn Mizelle, who is presiding over a related lawsuit

filed by Christopher Squitieri—Squitieri v. Nocco, Case No. 8:19-cv-00906—raising

similar claims against many of these same Defendants. [Doc. 11 at p. 1]. Plaintiff,

however, opposes the transfer to Judge Mizelle and has requested that the cases be

transferred back to Judge Honeywell for further handling. [Doc. 15 ¶ 4]. The Court,

having considered the motion and the response, and being fully advised in the

premises, will DENY Defendants' Rule 1.04(b) Motion to Transfer Action and

Plaintiff’s request to transfer.
Case 8:20-cv-02998-CEH-CPT Document 24 Filed 07/27/21 Page 2 of 6 PageID 259




                                         Background

       Plaintiff is a former Lieutenant with the Pasco Sheriff’s Office. [Doc. 1 ¶ 24].

He filed this action on December 16, 2020, alleging that Defendants forced him to

resign by extorting him with the threat of taking his vacation and sick pay away and

firing him if he refused to resign. Id. ¶ 30. It appears that the act giving rise to

Defendants’ action was Plaintiff’s submission of a memorandum and inmate

grievance—stating that a mentally ill inmate had been punched by a Deputy—to his

captain for review. Plaintiff was subsequently written up in retaliation and later

demoted from Lieutenant to Deputy. Id. ¶¶ 26-28. He was forced to resign in June

2018. Id. Among other things, Plaintiff alleges that Defendants have engaged in a

practice of targeting those who would not exhibit undying loyalty to all operational

demands the Defendants placed on them. Id. ¶¶ 16-23.

       As Defendants points out, the claims asserted here were originally raised in

Squitieri, et al v. Nocco, et al, Case No. 8:19-cv-906–KKM-AAS. Litigation which

involved claims brought by eighteen named plaintiffs, including Plaintiff, against forty-

five named Defendants. [Doc. 11 ¶ 3]. The Court ordered a severance of the claims

and permitted at least one Plaintiff to amend the complaint and the remaining

Plaintiffs to file separate actions. Id. ¶ 4. Ten of these plaintiffs, including Plaintiff, filed

independent actions. Squitieri was subsequently reassigned to Judge Mizelle. Id. ¶¶ 4-

5. Plaintiff’s claims are purportedly substantively similar to those asserted by Squitieri

and the factual allegations are purportedly duplicative. Id. ¶ 6.



                                               2
Case 8:20-cv-02998-CEH-CPT Document 24 Filed 07/27/21 Page 3 of 6 PageID 260




       Defendants seek a transfer of this case to Judge Mizelle pursuant to Florida

Middle District Local Rule 1.04, 1 “[d]ue to the repetitive nature of the claims asserted,

the similarity of defendants, the common questions of fact that each case presents, and

the developed record of which Judge Mizelle is familiar with.” 2 Id. ¶ 8. In response,

Plaintiff contends that in the interest of judicial economy, the cases would be best

placed with the Undersigned due to her extensive time presiding over this action when

it was originally filed as a multi-plaintiff action. [Doc. 15 ¶ 10]. Additionally, Plaintiff

argues that it would take a significant amount of time and resources for a new judge

to become familiar with the history, claims, and issues in these cases. Id. ¶ 11.

                                        Discussion

       Pursuant to Middle District Local Rule 1.07(a)(2)(B), “[i]f actions before

different judges present the probability of inefficiency or inconsistency, a party may

move to transfer a later-filed action to the judge assigned to the first-filed action.”

While the standard for transfer cited by Defendants is no longer entirely accurate, the

Court notes that Defendants have alleged that the facts in this case are duplicate of

those in Squitieri and the claims are substantively similar. [Doc. 11 ¶ 6]. The Court,

however, does not agree. In fact, the Court explained at length in Squitieri that

“Plaintiffs seemingly intend to link the parties to [the] action together based on


1
  The new Local Rules for the Middle District of Florida went into effect on February 1, 2021,
and now govern this action. The are several changes to the new Local Rules, which counsel
are expected to be familiar with. One such change is that transfer of an action is no longer
governed by Local Rule 1.04. Instead, it is now governed by Local Rule 1.07.
2
  Defendants also seek to transfer to Judge Mizelle the cases refiled following the severance.
[Doc. 12].
                                              3
Case 8:20-cv-02998-CEH-CPT Document 24 Filed 07/27/21 Page 4 of 6 PageID 261




Plaintiffs’ description of broad commonalities.” Squitieri, No. 8:19-cv-00906, Doc. 184

at p. 7. The Court further pointed out that “each count describe[d] acts or omissions

distinct from other counts, often during separate periods in time” and that a search for

a series of transactions or occurrences proved unavailing. Id. at pp. 7-8.

       In light of the Court’s observations in relation to the unsevered complaint in

Squitieri, and based on its review of Plaintiff’s complaint in this case, the Court does

not find that a transfer to Judge Mizelle is needed for purposes of efficiency or

consistency. While the complaint alleges that Defendants have engaged in a practice

of targeting those who would not exhibit undying loyalty to all operational demands,

the specific facts giving rise to Plaintiff’s case are not duplicative of the facts giving rise

to the other cases. That the Defendants and claims are similar does not support a

transfer of this action. Further, Defendants failed to establish the likelihood of

inconsistency in court rulings if this case is not transferred. As such, transfer of this

case to Judge Mizelle is not warranted.

       The Court notes that the Defendants’ motions to transfer these severed cases

have been handled differently by different judges in this division, some severed cases

were transferred to Judge Mizelle and others were not. See Gibson v. Nocco, et al, Case

No. 8:20-cv-2992-WFJ-SPF; Hazelton v. Nocco, et al, Case No. 8:20-cv-2993-SCB-AAS;

Kriz v. Nocco, et al, Case No. 8:20-cv-2995-TPB-SPF; Pearn v. Nocco, et al, Case No.

8:20-cv-2999-MSS-SPF. This is consistent with how such cases have been handled in

this division of the Middle District of Florida. Moreover, the Court’s order severing

the claims of the eighteen plaintiffs due to misjoinder and directing the filing of new
                                              4
Case 8:20-cv-02998-CEH-CPT Document 24 Filed 07/27/21 Page 5 of 6 PageID 262




cases for the remaining seventeen plaintiffs is consistent with how such matters have

been handled in this division of the Middle District of Florida. See Richardson v. Merck

& Co., Inc., et al, Case No. 8:18-cv-1488-SDM-AEP (M.D. Fla. July 17, 2018) (claims

severed and clerk directed to open nineteen cases and to randomly assign each case to

a district judge in Tampa); Walters v. BMW of N. Am., Case No. 8:18-cv-2875-TPB-

CPT, 2019 WL 6251366 (M.D. Fla. Nov. 22, 2019) (claims severed and dismissed

without prejudice, but may be commenced in separate individual actions); Unbehagen

Tax and Acct., Inc., et al v. JP Morgan Chase Bank, N.A., et al, Case No. 8:20-cv-1709-

MSS-CPT 2020 WL 6498620 (M.D. Fla. Oct. 16, 2020) (claims severed with

directions that claims asserted against the remaining defendants be filed separately).

       Additionally, to the extent Plaintiff is seeking a transfer of all the cases to the

Undersigned, that request does not comport with Local Rule 3.01(a) and will be

denied. Accordingly, it is

      ORDERED:

          1. Defendants' Rule 1.04(b) Motion to Transfer Action [Doc. 11] is

             DENIED.

          2. Plaintiff’s request to transfer all the cases back to Judge Honeywell for

             further handling raised in the Response in Opposition to Defendants’

             Motion to Transfer and Alternate Motion to Transfer and Memorandum

             of Law in Support Thereof [Doc. 15] is also DENIED.

      DONE AND ORDERED in Tampa, Florida on July 27, 2021.


                                            5
Case 8:20-cv-02998-CEH-CPT Document 24 Filed 07/27/21 Page 6 of 6 PageID 263




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                        6
